IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0750-10




JESUS GONZALEZ, JR., Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS
CAMERON COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of engaging in organized criminal activity and was
sentenced to confinement for life.     The Court of Appeals affirmed the conviction.
Gonzalez v. State, (Tex. App. — Corpus Christi, No. 13-09-00121-CR, delivered May 13,
2010).  Appellant’s petition for discretionary review was dismissed as untimely filed on
August 25, 2010.  Appellant has filed a motion for rehearing requesting reinstatement of
his petition so that it will be considered by this Court.  Appellant’s motion for rehearing is
granted.  His petition filed on August 23, 2010, is reinstated as of October 13, 2010 and
will be considered in accord with Tex.R.App.P. 68. 
 
Delivered October 13, 2010
Do not publish